Exhibit 10.L.3

FINOVA 2006 Annual Incentive Plan Rules

February 2006

 

1. Participants:

All employees who are in good standing as at January 1st 2006

New hires may be subject to a probation period (no longer than 90 days) before
being eligible to participate in the plan. Upon satisfactory completion of the
probation period new hire participation will be effective from the hire date and
pro-rated for service during 2006. Past employees who are re-hired are eligible
for immediate participation.

 

2. Performance Incentive Bonuses:

Incentive Amounts All participants may be paid a percentage of their earnings
paid from January 1, 2006 to December 31, 2006. Earnings include pay for regular
time, overtime, holiday and PTO it excludes payments received for short-term
disability, sick pay, payment under any recognition program or other bonus plan.
The bonus percentage will be based on participant’s pay grade and criticality.
The amount of the bonus will be subject to the recommendation of the
participant’s supervisor and the approval of the CEO.

Form and Timing of Incentive Payment. All Incentive Bonuses will be paid as lump
sums, less applicable taxes, by the last working day of February 2007.
Participants, whose employment involuntarily terminates during 2006, other than
for cause or documented unsatisfactory performance, will receive any bonus award
on the payroll covering the employee’s last date of employment. Payment of the
bonus will be on the recommendation of the employee’s supervisor and the
approval of the CEO after a review of performance and transition of duties
before termination. The amount of the bonus will be pro-rated according to the
length of service during 2006.

 

3. Other Key Provisions:

Incentive Plan Bonus Payments The Plan has been specifically designed to be
discretionary in nature. Factors bearing on an employee’s individual bonus award
will be the achievement of the business unit’s objectives and employee’s
personal performance. This includes, but is not limited to, the employee’s
attitude, commitment and support for others. If the employee’s performance meets
expectations and the business unit has achieved its objectives, the employee may
expect a bonus midway of the range of bonus opportunities. Falling short of
expectations will likely result in a lower bonus. A bonus above the mid-point
may be awarded if an employee’s performance is exceptional.

Resignations and Terminations for Cause or Performance. Employees who
voluntarily resign or are terminated for cause or documented unsatisfactory
performance are not eligible to receive any amounts under this plan including
severance benefits.

Leaves of Absence. Performance Incentive Bonuses (if eligible) will be
proportionately reduced for periods of time employees are on approved leaves of
absence (e.g., medical, workers’ compensation or personal), except as required
by law.

Discretion. Business Unit Managers in conjunction with the Human Resources have
the authority to modify incentive bonus percentages if it is determined that
individual performance warrants such actions. The Human Resources and the CEO
must approve any increases in bonus percentage and any exceptions to this plan.
The CEO has the discretion to increase or decrease bonus payments. Any
modification in bonus opportunity will be communicated to the employee in
writing.



--------------------------------------------------------------------------------

Preservation of Rights. Nothing in this plan shall alter the “at will” nature of
employment. This includes employees’ rights to resign at any time and for any
reason and the company’s right to terminate employees at any time and for any
reason.

The 2006 Incentive Plan and its application shall be governed by the laws of the
State of Arizona, without regard to its conflict of laws principles, and to the
extent applicable, by Federal law. References to an officer includes his or her
successor. Decisions of officers may be superseded by decisions of Senior
Management or the Board of Directors of FINOVA Group or FINOVA Capital or their
committees.